     Case 4:19-cv-00490-MWB-SES Document 7 Filed 06/11/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA



   JESUS OROZCO ARROYO,                           :   4:19-CV-00490
                                                  :
                  Petitioner,                     :   (Brann, J.)
                                                  :
                         v.                       :   (Schwab, C.M.J.)
                                                  :
   WARDEN CLAIR DOLL, Warden, et al.,             :
                                                  :   Electronically Filed
                  Respondents.                    :


         REPLY TO RESPONDENT’S SUPPLEMENTAL RESPONSE

      On March 19, 2019, Orozco Arroyo, through counsel, filed a petition for writ

of habeas corpus seeking either a bond hearing or his immediate release. (Doc. 1

at 11-12.) On March 22, 2019, the Court issued an order directing Respondents to

show cause why Orozco Arroyo was not entitled to habeas relief. (Doc. 2.) On

April 11, 2019, Respondent filed a response. (Doc. 4.) On May 14, 2019, the

Court ordered Respondents to address Orozco Arroyo’s argument that his criminal

convictions do not subject him to mandatory detention. (Doc. 5.)      Respondents

submitted their Supplemental Response to this Court on May 28, 2019.         (Doc. 6.)

Orozco Arroyo now submits this Reply.




                                        1
      Case 4:19-cv-00490-MWB-SES Document 7 Filed 06/11/19 Page 2 of 4




                                       Argument

      Orozco Arroyo is not subject to mandatory detention pursuant to 8 U.S.C. §

1226(c). While it is true that Orozco Arroyo was convicted of possessing drug

paraphernalia under 35 Pa. C.S. § 780-113(a)(32) on April 26, 2018, that conviction

only subjects him to mandatory detention under 8 U.S.C. § 1226(c) if a conviction

for possessing drug paraphernalia under 35 Pa. C.S. § 780-113(a)(32) “relates to” a

controlled substance as described in 8 U.S.C. § 1227(a)(2)(B)(i). (Doc. 1; Ex. D,

Removal Order.)

      In Mellouli v. Lynch, the Supreme Court held that a state law conviction for

possession of drug paraphernalia did not trigger removal under 8 U.S.C. §

1227(a)(2)(B)(i) because the Government must “connect” an element of the

conviction to a drug defined in the explicitly mentioned schedule at 21 U.S.C. §

802. No “controlled substance (as defined in [section 802])” existed in Mellouli,

so petitioner’s drug paraphernalia conviction did not trigger his removal.” Patel

v. Attorney General, 655 Fed. Appx. 91, 94-95 (3d Cir. 2016); see Mellouli v.

Lynch, 135 S.Ct. 1980 (2015). The case (Hussein v. Attorney Gen. of U.S., 413

F. App’x 431, 435 (3d Cir. 2010)) that Respondent cites in its Supplemental

Response is not precedential and the case does not involve the specific question at

issue here. (Doc. 6.)

                                         2
 Case 4:19-cv-00490-MWB-SES Document 7 Filed 06/11/19 Page 3 of 4




                        Respectfully submitted,



                        By: s/ Marcia Binder Ibrahim
                            Marcia Binder Ibrahim
                            PA 31061
                            Attorney for Petitioner
                            Law Office of Marcia Binder Ibrahim, LLC
                            222 South Broad Street
                            Lansdale, PA 19446
                            mbi@good-lawyer.com
                            T.: (215) 362-2478
                            F.: (215) 362-9027




Dated: June 11, 2019




                                3
 Case 4:19-cv-00490-MWB-SES Document 7 Filed 06/11/19 Page 4 of 4




           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESUS OROZCO ARROYO,                          :   4:19-CV-00490
                                              :
                Petitioner,                   :   (Brann, J.)
                                              :
                      v.                      :   (Schwab, C.M.J.)
                                              :
WARDEN CLAIR DOLL, Warden, et al.,            :
                                              :   Electronically Filed
                Respondents.                  :


                        CERTIFICATE OF SERVICE

  The undersigned hereby certifies that, on June 11, 2019, she served a copy
of the attached

     REPLY TO RESPONDENT’S SUPPLEMENTAL RESPONSE

by electronic service pursuant to Local Rule 5.7 and Standing Order 04-6, ¶
12.2 to the following individuals:

Addressee(s):

Joanne M. Hoffman
Assistant U.S. Attorney
228 Walnut Street
Harrisburg, PA 17101
Joanne.Hoffman@usdoj.gov


                                              s/ Marcia Binder Ibrahim
                                              Marcia Binder Ibrahim
                                              Attorney for Petitioner



                                    4
